Citation Nr: 0610046	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory 
disability secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied service 
connection for an asbestos-related lung condition.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board Hearing held at the North Little 
Rock RO in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a respiratory 
disability that he contends is related to asbestos exposure 
while serving as a fireman and machinist mate in the United 
States Navy.  

The veteran's claim file contains conflicting opinions on 
whether the veteran has a lung disability due to asbestosis.  
In an August 2001 record, a private doctor, R.H., diagnosed 
the veteran with "bilateral interstitial fibrotic consistent 
with asbestosis."  VA examiners in April 2004 and September 
2004 found that the veteran's x-rays were clear and showed no 
sign of asbestosis.  In October 2004, another private doctor, 
C.J., found the veteran did have "evidence of asbestos 
related lung disease."  A new examination is needed to 
rectify these diagnoses and to provide an opinion as to 
whether any diagnosed disorder is related to service.

Prior to any examination, all pertinent treatment records 
should be obtained.  At the veteran's January 2006 Travel 
Board hearing, the veteran volunteered the names of several 
physicians who treated him for his respiratory disability.  
Some records of the listed doctors, R.H., M.S., and C.J., are 
already present in the claim file.  There is no indication 
that these records are complete, however.  On remand, the AMC 
should obtain potentially relevant evidence.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take the appropriate 
steps to obtain any medical records, 
including any X-ray reports, from Drs. 
R.H., C.J. and M.S. for showing treatment 
for respiratory disorders.  

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a VA respiratory examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.  All appropriate testing, 
to include X-rays, should be accomplished, 
and the examiner should identify any 
respiratory diagnosis, and render an 
opinion as to whether any current 
respiratory disorders are at least as 
likely as not related to asbestos exposure 
during the veteran's period of service.  
In providing this opinion, the examiner 
should note the veteran's service as a 
fireman, review the veteran's prior chest 
x-rays and note whether they show changes 
indicative of asbestos exposure.  The 
examiner should also address the diagnoses 
rendered by the private and VA doctors, 
and to the extent his/her 
opinion/diagnosis differs from these 
diagnoses, reasons for the difference 
should be provided.

3.  The AMC should then readjudicate this 
claim, and if the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

